UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2085


WILLIAM A. TACCINO,

                Plaintiff – Appellant,

          v.

ALLEGANY COUNTY GOVERNMENT; JAMES J. STAKEM, President;
ROBERT   M.   HUTCHESON,   Commissioner;  DALE  R.   LEWIS,
Commissioner; JERRY W. MICHAEL, Code Enforcer; DAVID A.
EBERLY, Director; GARY E. MOORE, Chief; WILLIAM M. RUDD,
Attorney; BARRY R. LEVINE, Ass’t Attorney; TRI-COUNTY
COUNCIL; MARC C. MALEC, Director; LAVALE CIVIC IMPROVEMENT;
PAUL J. YOCKUS, President; JOHN M. MILLER, P.R. Est. of E.
Miller; KENNETH R. BUTCH JOY, Jiffy Lube; CUMBERLAND
BROADCASTING COMPANY, INC.; DAVID N. AYDELOTTE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-02921-WDQ)


Submitted:   May 18, 2011                  Decided:   May 25, 2011


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se. Kevin Bock Karpinski,
KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland; Michele
Zahner Blumenfeld, Robert Lawrence Ferguson, Jr., FERGUSON,
SCHETELICH & BALLEW, PA, Baltimore; Jeffrey Schuyler Getty,
James Matthew Gilmore, GEPPERT, MCMULLEN, PAYE & GETTY,
Cumberland, Maryland; Daniel P. Doty, ASTRACHAN GUNST AND THOMAS
PC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              William     A.    Taccino    seeks   to    appeal   the     district

court’s order denying relief in this civil action.                      We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   August     11,     2010.      The    notice   of   appeal    was    filed   on

September 13, 2010.             Because Taccino failed to file a timely

notice of appeal or obtain an extension or reopening of the

appeal period, we dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         DISMISSED




                                           3